J-S73020-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                             Appellee

                       v.

ARMONI M. JOHNSON

                             Appellant                  No. 2119 MDA 2013


          Appeal from the Judgment of Sentence of October 21, 2013
              In the Court of Common Pleas of Luzerne County
              Criminal Division at No.: CP-40-CR-0002713-2011


BEFORE: BOWES, J., WECHT, J., and MUSMANNO, J.

MEMORANDUM BY WECHT, J.:                                    FILED JULY 30, 2015

       Armoni M. Johnson appeals his October 21, 2013 judgment of

sentence for one count each of aggravated assault, a felony of the first

degree, and aggravated assault, a felony of the second degree.                See

18 Pa.C.S. §§ 2702(a)(1), (4), respectively.          This case returns to us

following    our     prior    memorandum       addressing    Johnson’s   counsel’s

Anders/Santiago brief.1 Therein, we explained that counsel had failed in

several regards to comply fully with the Anders/Santiago requirements.

Accordingly, we returned the matter to counsel with direction to prepare a

compliant Anders/Santiago brief or to prepare an advocate’s brief on
____________________________________________


1
      See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349, 361 (Pa. 2009). In Santiago, our Supreme Court
developed certain rules to ensure compliance with the principles underlying
the Anders decision.
J-S73020-14



Johnson’s   behalf.     See    generally    Commonwealth            v.   Johnson,

Memorandum, 2/3/2015. Counsel elected to file an advocate’s brief, and the

case now is ripe for disposition on the merits. We affirm.

      The trial court has provided the following factual history:

      On August 7, 2011, the victim, Justin Barna, was a resident in
      the Capital Hill Apartments, Mountaintop[,] Pennsylvania. In the
      past, Justin Barna was a regular user of heroin and had
      purchased drugs from Johnson, in particular, heroin.
      Approximately one week prior to the date of the incident, the
      victim purchased four (4) bags of heroin from Johnson. On
      August 5, 2011, Johnson contacted the victim and accused him
      of robbing him of his drugs and informing him that he was
      coming to his home to retrieve the same.

      On August 7, 2011, the victim had been with his neighbor,
      Jeffery Petry, having traveled to a pawn shop in the Wilkes-Barre
      area and then returning to their respective apartments. On that
      date, the victim heard a knock at the door. As the victim slightly
      opened his door, Johnson pushed the door open and commenced
      stabbing him. Johnson repeatedly stabbed the victim in the
      victim’s apartment and again in the hallway causing the victim to
      fall through his neighbor’s, Jeffery Petry’s, door. The victim was
      transported to the hospital where he spent five (5) days and
      underwent three (3) separate surgeries. Johnson stabbed the
      victim in the stomach, under the arm, and in the back.

      The Commonwealth called Jeffery Petry as a witness who was a
      neighbor of the victim, Justin Barna, at the Capital Hill
      Apartments. Mr. Petry testified that after the victim left his
      apartment on August 7, 2011, he heard noises, including a voice
      saying “You’re stabbing me!” . . . . He further testified that he
      observed a knife in [Barna’s] apartment with blood on it.

      The Commonwealth called [Sergeant] Scott Rozitski from the
      Wright Township Police Department who testified that when he
      arrived at the scene on August 7, 2011, he witnessed the victim
      standing on the sidewalk holding his stomach. He also described
      blood on Barna’s shirt, blood on the ground near the victim, and
      the fatty tissue coming out of the wounds that were inflicted.



                                     -2-
J-S73020-14


       [Sergeant] Rozitski also testified that there were no weapons on
       the victim and the victim told him that Johnson had stabbed him.

Trial Court Opinion (“T.C.O”), 1/23/2014, at 3-4 (record citations omitted

and nomenclature modified).

       The trial court related the procedural history as follows:

       [T]he Commonwealth of Pennsylvania brought the following
       charges against [Johnson]: Count 1—Aggravated Assault 18
       Pa.C.S. § 2702(a)(1); Count 2—Criminal Conspiracy 18 Pa.C.S.
       § 903; Count 3—Burglary 18 Pa.C.S. § 3502(a); Count 4—
       Aggravated Assault 18 Pa.C.S. § 2702(a)(4); Count 5—Criminal
       Conspiracy 18 Pa.C.S. § 903.

T.C.O. at 1. On or about August 6, 2012, Johnson tendered a guilty plea.

However, in a document entered on October 12, 2012, the trial court

granted Johnson’s putative request to withdraw his guilty plea. 2         See

Issue/Lift Capias, 10/12/2012.

       Prior to the commencement of trial, the Commonwealth
       withdrew Count 2 Criminal Conspiracy and Count 5 Criminal
       Conspiracy. On July 15, 2013, Johnson presented a motion for
       dismissal pursuant to Pa.R.Crim.P. 600.   On that date, the
       Commonwealth similarly presented a [Pa.R.E. 404(b)] motion
       seeking to admit specific prior bad acts. Johnson’s Rule 600
       motion was denied and the Commonwealth’s [Rule] 404([b])
       motion was granted.

       On Tuesday, July 16, 2013, a jury trial was commenced. At the
       conclusion of the trial, the jury rendered a verdict as follows:




____________________________________________


2
      The certified record contains no written motion to withdraw the prior
plea tender.



                                           -3-
J-S73020-14


       Count 1—Aggravated Assault—Guilty; Count 2—Aggravated
       Assault—Guilty; Count 3—Burglary—Not Guilty.[3]

       On October 11, 2013, the [trial c]ourt sentenced Johnson as
       follows:   Count 1—Aggravated Assault—[a] sixty-six (66)[-]
       month minimum to a one hundred fifty-six (156)[-]month
       maximum in a state correctional institut[ion] followed by
       sixty (60) months[’] special probation; Count 2—Aggravated
       Assault—fifteen (15) months minimum to sixty (60) months
       maximum concurrent to Count 1.

       Thereafter, on October 18, 2013, Johnson filed a Motion to
       Modify Sentence[,] which was denied by way of Order dated
       October 21, 2013. Subsequent thereto, Johnson filed a Notice of
       Appeal on November 13, 2013. On November 14, 2013, the
       Court entered an order directing Johnson to file a Concise
       Statement of Errors Complained of on Appeal [pursuant to
       Pa.R.A.P. 1925(b)]. On December 4, 2013, Johnson filed an
       Amended Motion to Extend Time for Filing a Concise Statement
       Pursuant to Pa.R.A.P. 1925. Upon consideration of that motion,
       the Court granted Johnson ten (10) days after receipt of
       sentencing/revocation hearing transcript to file his Concise
       Statement.

T.C.O. at 1-2 (citations and nomenclature modified).4 As noted, supra, upon

review of appointed counsel’s Anders/Santiago brief, we found that
____________________________________________


3
     The trial court’s renumbering of the counts as originally charged
counts is immaterial to our analysis.
4
       The trial court entered its order granting Johnson ten additional days
to file his Rule 1925(b) statement on December 6, 2013. The ten-day
extension was indexed to Johnson’s receipt of his sentencing hearing
transcript.    The record does not disclose when Johnson received that
transcript, although the record does indicate that the transcript in question
was filed on October 18, 2013, long before Johnson filed his notice of appeal
and his motion to extend time to file his Rule 1925(b) statement.
Nonetheless, Johnson did not file his Rule 1925(b) statement until January
21, 2014, rendering it potentially untimely. Although our Supreme Court
has made clear that failure to file a Rule 1925(b) statement within the time
allotted by the trial court constitutes per se waiver of all issues on appeal,
(Footnote Continued Next Page)


                                           -4-
J-S73020-14



counsel      failed   fully   to   satisfy   the   Anders/Santiago   requirements.

Accordingly, we remanded with direction that counsel file a compliant

Anders/Santiago brief or an advocate’s brief.

      Counsel prepared an advocate’s brief raising the following issues:

        I.     Did the Trial Court err as a matter of law or abuse its
               discretion in failing to dismiss all charges pursuant to
               Pa.R.C[rim].P. 600[?]

       II.     Did the Trial Court err in allowing the Commonwealth to
               present evidence of prior bad acts[,] of which the
               probative value is outweighed by [the] prejudicial effect
               this evidence would have on the minds of the jurors and
               [which] is irrelevant to the Commonwealth’s proof of the
               case[,] thereby depriving [Johnson] of a fair trial[?]

      III.     Did the Trial Court err by instructing the jury on a charge
               of causing or attempting to cause serious bodily injury,
               Aggravated Assault[,] wherein the Commonwealth failed to
               produce a medical expert or sufficient evidence to sustain
               such an instruction[?]

      IV.      Whether the verdict on count one, Aggravated Assault,
               [was] against the weight of the evidence, that [Johnson]
               caused or attempted to cause serious bodily injury [sic][?]
                       _______________________
(Footnote Continued)

Commonwealth v. Castillo, 888 A.2d 775 (Pa. 2005), in the context of
direct appeals of criminal convictions, amended Rule 1925 has introduced an
efficiency that protects a defendant against the failure of counsel to comply
with a Rule 1925(a) order. Rule 1925(c) provides that, when an attorney
fails to file a timely Rule 1925(b) statement, we may remand the case for
the filing of a Rule 1925(b) statement nunc pro tunc. See Commonwealth
v. Burton, 973 A.2d 428, 433 (Pa. Super. 2009) (en banc). We further held
that, rather than remand for the filing of a new statement, we may decide
the appeal “if the trial court had adequate opportunity to prepare an opinion
addressing the issues being raised on appeal.” Id. Such is the case here.
Consequently, we will review the merits of this appeal rather than remand.




                                             -5-
J-S73020-14



Brief for Johnson at 1.

      In Johnson’s first issue, he contends that the trial court erred in

declining to dismiss all charges due to the Commonwealth’s failure to bring

him to trial within one year of his arrest as required by Pa.R.Crim.P. 600.

We find that this issue is waived.

      Rule 600(D)(1) provides as follows:

      When a defendant has not been brought to trial within the [one-
      year time limit] set forth in paragraph (A), at any time before
      trial, the defendant’s attorney, or the defendant if
      unrepresented, may file a written motion requesting that the
      charges be dismissed with prejudice on the ground that this rule
      has been violated. A copy of the motion shall be served on the
      attorney for the Commonwealth concurrently with filing. The
      judge shall conduct a hearing on the motion.

Pa.R.Crim.P. 600(D)(1)      (emphasis     added).    Rule   600(D)(2)   similarly

provides that relief under that provision may be sought by filing a written

motion that “shall be served on the attorney for the Commonwealth

concurrently with the filing.” Pa.R.Crim.P. 600(D)(2). Our Supreme Court

has held as follows:

      [T]he requirement that a copy of a motion to dismiss be served
      upon the attorney for the Commonwealth clearly presupposes
      the filing of a written motion. . . . [W]e reiterate that a motion
      to dismiss pursuant to Pa.R.Crim.P. 600 must be made in
      writing, and a copy of such motion must be served on the
      Commonwealth’s attorney.

Commonwealth v. Brock, 61 A.3d 1015, 1020-21 (Pa. 2013) (emphasis

added) (reaffirming that Commonwealth v. Drake, 414 A.2d 1023

(Pa. 1980),   which       was   decided     under   Rule    600’s   predecessor,


                                        -6-
J-S73020-14



Pa.R.Crim.P. 1100, applied to Rule 600 because Rule 600’s language

concerning the necessity of a written motion was materially the same as

Rule 1100’s corresponding language). Thus, failure to file a written motion

as required by Rule 600(D) necessarily results in waiver of any Rule 600(D)-

related claim on appeal.

       The certified record in this matter contains no written motion, nor any

evidence that such a motion was served upon the Commonwealth. To the

contrary, the only evidence of such a motion contained in the record is a

notation in the court’s documentation of the July 15, 2013 pre-trial hearing

that “[Johnson’s] Oral Motion to Dismiss Pursuant to Rule 600(D)(1) is

Denied.”      As Brock made clear, an oral motion for dismissal under

Rule 600(D)(1)       is   insufficient    to     preserve    that   issue     for   appeal.

Consequently, Johnson has waived this issue and we shall not review it

further.5

       In Johnson’s second issue, he contends that the trial court erred in

permitting the Commonwealth to introduce prior bad acts evidence under

Pa.R.E. 404,     specifically   Barna’s        testimony    regarding   his    prior   drug

transactions with Johnson. The admission of evidence of prior criminal acts

is generally precluded, by Rule 404, which provides, in relevant part:
____________________________________________


5
     Notably, the case upon which Johnson relies, Commonwealth v.
Bowes, 839 A.2d 422 (Pa. Super. 2003), in which this Court did not find
waiver where the defendant’s Rule 600 motion was presented orally, was
expressly disapproved by the Brock Court. See Brock, 61 A.3d at 287.



                                           -7-
J-S73020-14


      (b)   Crimes, Wrongs or Other Acts.

         (1)      Prohibited Uses. Evidence of a crime, wrong, or
         other act is not admissible to prove a person’s character in
         order to show that on a particular occasion the person
         acted in accordance with the character.

         (2)      Permitted Uses. This evidence may be admissible
         for another purpose, such as proving motive, opportunity,
         intent, preparation, plan, knowledge, identity, absence of
         mistake, or lack of accident. In a criminal case this
         evidence is admissible only if the probative value of the
         evidence outweighs its potential for unfair prejudice.

Pa.R.E. 404.

      Our Supreme Court has elaborated as follows regarding the purpose

and effect of the rule, as well as the exceptions thereto:

      Evidence of distinct crimes [is] not admissible against a
      defendant being prosecuted for another crime solely to show his
      bad character and his propensity for committing criminal acts.
      However, evidence of other crimes and/or violent acts may be
      admissible in special circumstances where the evidence is
      relevant for some other legitimate purpose and not merely to
      prejudice the defendant by showing him to be a person of bad
      character. As we recently stated . . . :

      The general rule prohibiting the admission of evidence of prior
      crimes nevertheless[:]

      allows evidence of other crimes to be introduced to prove
      (1) motive; (2) intent; (3) absence of mistake or accident; (4) a
      common scheme, plan or design embracing commission of two
      or more crimes so related to each other that proof of one tends
      to prove the others; or (5) to establish the identity of the person
      charged with the commission of the crime on trial, in other
      words, where there is such a logical connection between the
      crimes that proof of one will naturally tend to show that the
      accused is the person who committed the other.

      This list of “special circumstances” is not exclusive, and this
      Court has demonstrated it will recognize additional exceptions to



                                     -8-
J-S73020-14


     the general rule where the probative value of the evidence
     outweighs the tendency to prejudice the jury.

     Another “special circumstance” where evidence of other crimes
     may be relevant and admissible is where such evidence was part
     of the chain or sequence of events which became part of the
     history of the case and formed part of the natural development
     of the facts. This special circumstance, sometimes referred to as
     the “res gestae” exception to the general proscription against
     evidence of other crimes, is also known as the “complete story”
     rationale, i.e., evidence of other criminal acts is admissible to
     complete the story of the crime on trial by proving its immediate
     context of happenings near in time and place.

Commonwealth v. Lark, 543 A.2d 491, 497 (Pa. 1988) (citations omitted;

internal quotation marks omitted; formatting modified).

     When we review a trial court’s ruling on [the] admission of
     evidence, we must acknowledge that decisions on admissibility
     are within the sound discretion of the trial court and will not be
     overturned absent an abuse of discretion or misapplication of
     law. In addition, for a ruling on evidence to constitute reversible
     error, it must have been harmful or prejudicial to the
     complaining party.

Lykes v. Yates, 77 A.3d 27, 32 (Pa. Super. 2013) (quoting Reott v. Asia

Trend, Inc., 7 A.3d 830, 839 (Pa. Super. 2010)).

     The trial court explained its reasoning as follows:

     In the instant matter, the Commonwealth sought to present
     evidence that the victim purchased heroin from [Johnson] in the
     week prior to the incident.

                                   ****

     There is a logical connection between the act of selling drugs to
     the victim and the crime at issue[,] which establishes that the
     crime currently being considered grew out of or was in any way
     caused by the prior set of facts and circumstances. Here, the
     evidence could certainly provide the jury with the basis that the
     aggravated assault charge grew out of or was in any way caused


                                    -9-
J-S73020-14


      by the prior set of facts and circumstances. Further, this [c]ourt
      finds no danger that the contested evidence would stir such
      passion in the finder of fact as to sweep them beyond a rational
      consideration of the guilt or innocence of the crime on trial. The
      [c]ourt’s decision to allow evidence of prior drug sales from
      [Johnson] to the victim was permissible to establish motive for
      the crimes charged.

T.C.O. at 5-6 (citations omitted).

      Johnson argues as follows:

      [P]ermitting evidence that the victim had recently purchased
      drugs from [Johnson] and that [Johnson] asked the victim to
      stash drugs in his apartment was prejudicial, irrelevant, and
      should have been excluded. . . . There was no evidence drugs
      were ever sold by [Johnson] to the victim by way of video
      evidence; proof money was exchanged in a drug transaction; the
      drugs allegedly sold; or that [Johnson] was convicted of these
      alleged drug offenses.

      Instantly, the victim’s testimony about prior drug buys was
      extremely prejudicial to [Johnson] and influenced the jury into
      making its decision based on incidents that were not relevant to
      the instant case.

                                     ****

      The Commonwealth relied in totality upon the testimony of
      Mr. Barna and failed to offer any tangible evidence of these
      alleged “bad acts[.”]

Brief for Johnson at 10-11.

      Johnson’s argument is devoid of any on-point case law establishing a

basis for relief under circumstances similar to those presented in this matter.

Moreover, we find no abuse of discretion in the trial court’s determination

that evidence of prior drug transactions between Johnson and Barna was

admissible as evidence of motive and/or under the res gestae exception to



                                     - 10 -
J-S73020-14



Rule 404. Barna testified that Johnson’s attack was retaliation based upon

Johnson’s belief that Barna had stolen drugs from Johnson, an averment

that presupposed prior criminal interactions between the parties.                  Thus,

Barna’s testimony regarding any such interactions was relevant to his own

assertion that the assault at issue in this case grew out of the prior set of

facts and circumstances, thereby establishing the parties’ prior course of

dealings as well as a possible motive for Johnson’s assault. Nor do we find

that this evidence was so prejudicial relative to its probative value that the

trial court’s admission of it was an abuse of discretion. Accordingly, Johnson

is entitled to no relief on this claim.

         In his third issue, Johnson contends that the trial court erred by

instructing the jury on a charge of causing or attempting to cause serious

bodily injury because the Commonwealth did not introduce expert medical

evidence to sustain such an instruction. A defendant is guilty of aggravated

assault if a jury finds, beyond a reasonable doubt, that the defendant

“attempt[ed] to cause serious bodily injury to another, or cause[d] such

injury     intentionally,    knowingly,        or   recklessly    under   circumstances

manifesting extreme indifferent to the value of human life.”                  18 Pa.C.S.

§ 2702(a)(1). Serious bodily injury is defined as “bodily injury which creates

a   substantial     risk    of   death    or    which    causes    serious,   permanent

disfigurement, or protracted loss or impairment of function of any bodily

member or organ.” 18 Pa.C.S. § 2301.

         Appellant’s argument is difficult to decipher:

                                          - 11 -
J-S73020-14


       At issue is [Johnson’s] contention that the words “attempted to
       cause serious bodily injury” should have been eliminated from
       the jury instruction . . . . [Johnson] further argues that because
       the Commonwealth failed to present medical evidence proving
       serious bodily injury, and by failing to do so, the attempt
       language should be eliminated.

       The jury instruction [at issue was] as follows:

          At Count I, Aggravated Assault, the charge is that
          [Johnson] intentionally, knowingly or recklessly under
          circumstances manifesting extreme indifferent to the value
          of human life caused or attempted to cause serious bodily
          injury to Justin Barna, that is to say the actor stabbed the
          victim multiple times.

       [Notes of Testimony, 7/16/2013, at 141-42.6]

       [Johnson] contends that the above is an improper jury charge
       and suggests that a new trial is warranted.

Brief for Johnson at 12-13.           Johnson cites no legal authority beyond a

handful of cases that establish the general principles that apply when a party

challenges a jury instruction. Notably, he cites no precedent to support the

putative necessity of medical testimony to establish that Barna suffered a

serious bodily injury.      Moreover, he does not dispute that the trial court’s

jury instruction was faithful to the statutory definition of aggravated assault.

       “In addressing challenges to jury instructions, we consider the

challenged portions in light of the entire instruction, and we acknowledge

that trial courts have broad discretion in phrasing the charge so long as the

____________________________________________


6
      The record arrives before this Court without a transcript of the trial
proceedings. Rather than delay resolution of this appeal further, we accept
as true Johnson’s account of the jury instructions.



                                          - 12 -
J-S73020-14



law is clearly, adequately and accurately described.”      Commonwealth v.

Ly, 980 A.2d 61, 88 (Pa. 2009). Moreover, a challenge to a trial court’s jury

instruction is subject to the harmless-error doctrine: “[U]nder the harmless

error doctrine, the judgment of sentence will be affirmed in spite of the error

only where the reviewing court concludes beyond a reasonable doubt that

the error did not contribute to the verdict.”    Commonwealth v. Bullock,

913 A.2d 207, 218 (Pa. 2006).

      Pennsylvania law does not support Johnson’s argument.         Aggravated

assault cases routinely result in guilty verdicts without expert medical

evidence regarding the severity of the victim’s injuries.      For example, in

Commonwealth v. Gray, 867 A.2d 560 (Pa. Super. 2005), we found

sufficient evidence to support a conviction for aggravated assault where the

only evidence of a medical nature involved the defense’s stipulation that the

victim had reported to her physician that she had been stabbed in the arm

with a knife and in the forehead and scalp with a screwdriver. Id. at 568.

No expert testimony was introduced at trial to establish that these wounds

were inflicted by the appellant or constituted serious bodily injuries.

Nonetheless, based upon the testimony of police officers and the fact of the

injuries themselves, we determined that “the fact-finder could conclude that

[the defendant] perpetrated the instant assault and that the infliction of

multiple stab wounds, including a wound above the eye and a wound to the

scalp, demonstrated his intent to inflict serious bodily injury.” Id.




                                     - 13 -
J-S73020-14



      The evidence as related by the trial court, the substance of which is

not disputed, when viewed in the light most favorable to the Commonwealth

as verdict-winner, established a basis upon which a jury could conclude that

Johnson stabbed Barna in the stomach, under the arm, and in the back.

Barna spent five days in the hospital and underwent three separate

surgeries. Sergeant Rozitski, the first responder on the scene, testified that,

upon his arrival, he observed blood on Barna’s shirt, blood on the ground

near the victim, and saw fatty tissue emerging from Barna’s wounds.

See T.C.O. at 3-4.

      In light of this evidentiary showing, it is difficult to discern why

Johnson believes that the “attempted to cause serious bodily injury”

language should have been omitted from the jury charge for want of

sufficient evidence to support such a conclusion.     Moreover, the evidence

presented at trial also was consistent with the actual infliction of serious

bodily injury, as defined supra, and there is no basis in the record from

which we can conclude that the jury did not find Johnson guilty of

aggravated assault under that branch of the offense’s definition.     Johnson

does not challenge this aspect of the jury instruction or address this

possibility that the jury determined that he was guilty on that basis rather

than of merely attempting to cause serious bodily injury.         Accordingly,

Johnson is not entitled to relief on this claim.

      Finally, Johnson contends that his conviction for aggravated assault

was against the weight of the evidence. When reviewing a trial court’s ruling

                                      - 14 -
J-S73020-14



that the verdict was not contrary to the weight of the evidence, we review

the trial court’s exercise of discretion, rather than the underlying question of

whether the verdict is against the weight of the evidence. Commonwealth

v. Smith, 985 A.2d 886, 888 (Pa. 2009). Because the jury is free to believe

all, part, or none of the evidence presented, a new trial should not be

granted merely because the judge, on the same facts, would have arrived at

a different conclusion.   Commonwealth v. Widmer, 744 A.2d 745, 752

(Pa. 2000).   Instead, “the role of the trial judge is to determine that[,]

notwithstanding all the facts, certain facts are so clearly of greater weight

that to ignore them or to give them equal weight with all the facts is to deny

justice.” Id. Hence, the trial court should award a new trial only when the

jury’s verdict is “so contrary to the evidence as to shock one’s sense of

justice[,] and the award of a new trial is imperative so that right may be

given another opportunity to prevail.”         Commonwealth v. Brown,

648 A.2d 1177, 1189 (Pa. 1994).       In effect, “the trial court’s denial of a

motion for a new trial based on a weight of the evidence claim is the least

assailable of its rulings.” Commonwealth v. Ramtahal, 33 A.3d 602, 609

(Pa. 2011).    Precisely because we review the trial court’s discretion in

rejecting a challenge to the weight of the evidence rather than the evidence

itself, we may review a challenge to the weight of the evidence only if it has

been preserved in an oral or written post-trial motion, enabling the trial

court to assess the challenge in the first instance. See Pa.R.Crim.P. 607(A);

Commonwealth v. Causey, 833 A.2d 165, 173 (Pa. Super. 2003).

                                     - 15 -
J-S73020-14



      The record indicates that Johnson did not challenge the weight of the

evidence in any of his written post-trial filings. Similarly, he does not assert

that he did so orally following trial.    In any event, Johnson’s argument

consists of a recitation of aspersions against Barna that, Johnson contends,

necessarily discredited his testimony beyond repair. Johnson contends that

Barna was convicted of “several crimes of dishonesty” and acknowledged

being a heroin addict. Even assuming that Johnson properly preserved the

issue, none of these considerations establish that the trial court abused its

discretion in rejecting Johnson’s argument.          Given the tendentious,

conclusory nature of Johnson’s argument and his failure to establish his

preservation of this issue in the first instance, we cannot conclude that he is

entitled to relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/30/2015




                                     - 16 -